      Case 2:20-cv-02580-ODW-AS Document 29 Filed 04/17/20 Page 1 of 2 Page ID #:294

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Central District
                                                     __________  Districtof
                                                                          ofCalifornia
                                                                            __________

     PETER VOUTSAS aka PETER MARCO et al                                     )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 2:20-cv-02580-ODW-AS
               JONA & RACHEL RECHNITZ                                        )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Marc S. Williams, Esq.
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                04/15/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:          04/15/2020
                                                                                            Signature of the attorney or unrepresented party

                     JONA S. RECHNITZ                                                                  Marc S. Williams, Esq.
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                     Cohen Williams, LLP
                                                                                               724 South Spring Street, 9th Floor
                                                                                                    Los Angeles, CA 90014
                                                                                                                 Address

                                                                                                 mwilliams@cohen-williams.com
                                                                                                             E-mail address

                                                                                                           (213) 232-5162
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 2:20-cv-02580-ODW-AS Document 29 Filed 04/17/20 Page 2 of 2 Page ID #:295



   1                                   CERTIFICATE OF SERVICE
   2         I declare that I am a citizen of the United States and I am a resident and employed in
       Los Angeles, California; that my business address is 4929 Wilshire Boulevard, Suite 940
   3   Los Angeles, California 90010; that I am over the age of 18 and not a party to the
       above-entitled action.
   4
               I am employed by a member of the United States District Court for the Central
   5   District of California, and at whose direction I caused service of the foregoing document
       entitled WAIVER OF THE SERVICE OF SUMMONS on all interested parties in this
   6   action by the method indicated below at the address stated below:
   7    Anthony R Bisconti, Esq.                         Steven Jay Katzman, Esq.
   8
        Bienert Katzman PC                               Bienert Katzman PC
        601 West 5th Street Suite 720                    601 West 5th Street Suite 720
   9
        Los Angeles, CA 90071                            Los Angeles, CA 90071
        Email: tbisconti@bienertkatzman.com              Email: skatzman@bienertkatzman.com
  10    Attorney for Plaintiff David Rovinsky LLC        Attorney for Plaintiff David Rovinsky LLC
        Jason A. Levine, Esq.                            Andrew E. Erdlen, Esq.
  11    Hangley Aronchick Segal                          Hangley Aronchick Segal
        Pudlin & Schiller                                Pudlin & Schiller
  12    One Logan Square, 27th Floor                     One Logan Square, 27th Floor
        Philadelphia, PA 19103                           Philadelphia, PA 19103
  13    Email: jlevine@hangley.com                       Email: aerdlen@hangley.com
        Attorney for Plaintiff David Rovinsky LLC        Attorney for Plaintiff David Rovinsky LLC
  14

  15
       [X]       BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing with
                 the Clerk of the District Court using its CM/ECF System pursuant to the Electronic
  16
                 Case Filing provision of the United States District Court General Order and the E-
                 Government Act of 2002, which electronically notifies all parties in this case. A pdf
  17
                 version of this document was also transmitted to counsel via electronic mail at the
                 mail address indicated above.
  18           I declare under penalty of perjury under the laws of the United States of America
  19
       that the foregoing is true and correct. Executed on April 17, 2020 at Los Angeles,
       California.
  20   By: /s/ Baruch C. Cohen
  21
          Baruch C. Cohen

  22

  23

  24

  25

  26

  27

  28

       4/17-1:22pm
